Exhibit 10.1

AMENDMENT NO. 1

TO SECURITIES PURCHASE AGREEMENT

This Amendment No. 1 (this “First Amendment”) is made as of the 12th day of
April, 2009, among WHOLE FOODS MARKET, INC., a Texas corporation (the
“Company”), GREEN EQUITY INVESTORS V, L.P., a Delaware limited partnership,
GREEN EQUITY INVESTORS SIDE V, L.P., a Delaware limited partnership
(collectively, the “Initial Investors”), and THYME COINVEST, LLC, a Delaware
limited liability company (together with the Initial Investors, the
“Investors”), and amends that certain Securities Purchase Agreement, dated as of
November 5, 2008 (the “Initial Agreement”), among the Company and the Initial
Investors, as subsequently modified pursuant to that certain Joinder Agreement,
dated as of December 2, 2008, among the Investors, in accordance with
Section 15.5 of the Initial Agreement; the Initial Agreement as modified by the
Joinder is referred to as the “Securities Purchase Agreement”.

WITNESSETH:

WHEREAS, the Company desires to modify certain terms of the Company’s Series A
Preferred Stock initially issued pursuant to the Securities Purchase Agreement
on December 2, 2008, on the terms and conditions contained herein; and

WHEREAS, in connection with such modification, the Company is willing to make
certain representations and warranties and to agree to observe certain covenants
set forth herein for the benefit of the Investors, and the Investors will rely
on such representations, warranties and covenants as a material inducement to
consent to the modification of the Series A Preferred Stock.

NOW, THEREFORE, in consideration of the premises and of the representations,
warranties, covenants and conditions contained herein, the parties hereto agree
as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined in this First
Amendment shall have the respective meanings given them in the Securities
Purchase Agreement (for the avoidance of doubt, as applicable, as amended by
this First Amendment).

2. Amendment and Restatement of Statement of Designations.

2.1 Prior to the execution and delivery of this First Amendment, (x) the Board
has adopted a resolution setting forth amendments to the designations,
preferences and relative rights of the Series A Preferred Stock as set forth in
the Amended Designations (as defined in Section 2.2 hereof) and (y) in reliance
on the terms and conditions hereof, each Investor party hereto has adopted the
Amended Designations by executing and delivering to the Company a written
consent in the form attached hereto as Exhibit A (the “Consent”).

2.2 The Company shall deliver to the Secretary of State of the State of Texas
for filing, no later than 9:30 a.m. New York City time, on the first business
day following the First Amendment Effective Date, an amendment to the Company’s
Restated Articles of Incorporation amending and restating the designations,
preferences and relative rights of the Series A Preferred Stock in the form
attached hereto as Exhibit B (the “Amended Designations”).

 

1



--------------------------------------------------------------------------------

2.3 Subject to the terms and conditions of this First Amendment, including
without limitation Sections 6.2(a) and 6.3(a) hereof, the Series A Preferred
Stock and the Shares hereafter shall have the designations, preferences and
relative rights set forth in the Amended Designations.

3. Amendments to Securities Purchase Agreement. Subject to Section 6.3(a)
hereof, upon the occurrence of the First Amendment Effective Date the following
amendments are hereby made to the Securities Purchase Agreement, with full force
and effect as of the First Amendment Effective Date:

3.1 Amendment to Definition. For all purposes of the Agreement other than as
used in the first sentence of Section 1.1(b) thereof, “Series A Preferred Stock”
shall mean “the Company’s Series A 8.00% Redeemable Convertible Exchangeable
Preferred Stock, par value $0.01 per share (the ‘Series A Preferred Stock’)”.

3.2 Amendment of Representations and Warranties of the Company. Section 2.21 of
the Securities Purchase Agreement is hereby deleted and replaced in its entirety
with the following:

“2.21 No Restriction on Ability to Pay Cash Dividends. The Company is not party
to any contract, agreement, arrangement or other understanding, oral or written,
express or implied (each, an “Arrangement”), and is not subject to any provision
in its Restated Articles of Incorporation or Bylaws or other governing documents
or resolutions of the Board, that restricts, limits, prohibits or prevents the
Company’s ability to pay dividends in full in cash on the Shares at any time
other than (x) as set forth on Schedule 2.21 to this Agreement (as such
Arrangements are in effect as of the Closing) and (y) any other Arrangements in
effect as of the Closing that contain provisions that restrict, limit, prohibit
or prevent the Company’s ability to pay dividends in full in cash on the Shares
at any time, which provisions are not more restrictive, taken as a whole, than
those contained in those the Arrangements set forth on Schedule 2.21 to this
Agreement (as such Arrangements are in effect as of the Closing).

3.3 Addition of Schedule 2.21. A new “Schedule 2.21” is hereby added to the end
of the Securities Purchase Agreement in the form attached as Schedule 2.21 to
this First Amendment.

3.4 Amendment to and Addition of Covenants. Section 6 of the Securities Purchase
Agreement is hereby amended as follows:

(a) Section 6.9 of the Securities Purchase Agreement is hereby deleted and
replaced in its entirety with the following:

“6.9 Prohibition on Certain Securities. For as long as any Shares remain
outstanding, the Company shall not, without the prior written consent of the
Holders representing at least a majority of the Shares then outstanding (which
consent may be withheld in their sole discretion): (i) issue or assume any
preferred stock the terms of which would result in an increase in the
Liquidation Preference on the Series A Preferred Stock being treated as a
property distribution pursuant to Section 305 of the Code, the Treasury
Regulations promulgated thereunder or any successor provision (a “Deemed
Distribution”), (ii) incur or assume or otherwise become liable for any
Indebtedness that is convertible into or exchangeable for any capital stock of
the Company or (iii) issue any rights, warrants, options or any other instrument
that is not capital stock but is treated as “stock” for purposes of Section 305
of the Code that, in the case of securities covered by this clause (iii), have
an adjustment feature or otherwise provide for a change in exercise price or
other terms that would result in a Deemed Distribution with respect to any
instrument treated as “stock” for purposes of Section 305 of the Code.”

 

2



--------------------------------------------------------------------------------

(b) The following new Section 6.11 is hereby added at the end of Section 6:

“6.11 No Restrictions on Ability to Pay Cash Dividends on the Shares. For as
long as any Shares remain outstanding, the Company shall not, and shall not
permit any of its Subsidiaries to, enter into any Arrangement or amend its
Restated Articles of Incorporation or Bylaws or other governing documents or
resolutions of the Board in a manner, that restricts, limits, prohibits or
prevents (including by restricting the ability of Subsidiaries of the Company to
pay dividends or make any other distributions on their capital stock, directly
or indirectly, to the Company) the Company’s ability to pay dividends in full in
cash on the Shares at any time. Notwithstanding the foregoing, the restrictions
set forth in the first sentence of this Section 6.11 shall not apply to
restrictions existing under or by reason of any agreement set forth on Schedule
2.21 to this Agreement as in effect at Closing and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of those agreements; provided that any such amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not more restrictive, taken as a whole, with respect to such restrictions
than those contained in those agreements as in effect at Closing.”

(c) The following new Section 6.12 is hereby added at the end of Section 6,
immediately after the new Section 6.11 set forth in subclause (b) above:

“6.12 Fast-Pay Stock. The Company shall not at any time treat the Series A
Preferred Stock as “fast-pay stock” as defined in Treasury Regulation
Section 1.7701(l)-3(b)(2) or any successor provision.”

 

3



--------------------------------------------------------------------------------

3.5 Amendment to Indemnity.

(a) The last sentence of Section 13(a) of the Securities Purchase Agreement is
hereby amended by deleting such sentence in its entirety and replacing it with
the following:

“The indemnity provided in this Section 13(a) shall be the sole and exclusive
remedy of the Indemnified Parties after the Closing for any inaccuracy or breach
of the representations and warranties set forth in Sections 2.2(a), 2.2(c) and
2.18 of this Agreement.”

(b) The first sentence of Section 13(b) of the Securities Purchase Agreement is
hereby amended by deleting all of the text commencing after the words “relating
to or arising out of the failure of” through to the end of that sentence and
replacing the deleted text with the following:

“the representations and warranties set forth in Section 2.21 of this Agreement
to be true and correct as of the date of this Agreement and/or Closing and the
breach or failure to comply with the covenants set forth in Section 6.9 of this
Agreement at any time (the ‘Additional Indemnified Liabilities’).”

(c) The last sentence of Section 13(b) of the Securities Purchase Agreement is
hereby amended by deleting such sentence in its entirety and replacing it with
the following:

“The indemnity provided in this Section 13(b) shall be the sole and exclusive
remedy of the Additional Indemnified Parties after the Closing for any
inaccuracy or breach of the representations and warranties set forth in
Section 2.21 of this Agreement and the breach or failure to comply with the
covenants set forth in Section 6.9 of this Agreement.”

3.6 Amendment to Survival. Section 15.3 of the Securities Purchase Agreement is
hereby deleted in its entirety and replaced with the following:

“15.3 Survival. The representations and warranties made in Sections 2.2(a),
2.2(c) and 2.18 hereof shall survive any investigation made by any Investor, and
shall survive the Closing for a period of three years thereafter, and after the
third anniversary of the Closing such Sections of this Agreement shall have no
further force and effect, including in respect of Section 13 hereof (subject to
the penultimate sentence of Section 13(a) and the penultimate sentence of
Section 13(b)); and all other representations and warranties in this Agreement
shall expire at the Closing and have no further force and effect. All statements
of the Company as to factual matters contained in any certificate or exhibit
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed to be the representations and warranties of the Company hereunder as of
the date of such certificate or exhibit.”

 

4



--------------------------------------------------------------------------------

4. Representations and Warranties. The Company hereby makes the following
representations and warranties as of the date hereof:

4.1 Affirmation of Amended Representation and Warranty Set Forth in this First
Amendment. The representations and warranties set forth in Section 2.21 of the
Securities Purchase Agreement, after giving effect to Section 3.2 of this First
Amendment, were true and correct in all material respects on and as of the date
of the Initial Agreement and Closing.

4.2 Organization, Good Standing and Qualification. The Company is duly
organized, validly existing and in good standing under the laws of the State of
Texas; has all corporate power and authority to own its properties and conduct
its business as presently conducted; and is duly qualified to do business and in
good standing in each and every state in the United States of America where its
business requires such qualification, except where failure to qualify would not
reasonably be expected to have a Material Adverse Effect.

4.3 Authorization; Enforceable Agreement.

(a) All corporate action on the part of the Company, its officers, directors,
and shareholders necessary for the authorization, execution, and delivery of
this First Amendment, the filing of the Amended Designations, the performance of
all obligations of the Company hereunder and thereunder, and the authorization
of the Shares and the Common Stock issuable upon conversion of the Shares has
been taken, and the Securities Purchase Agreement, as amended by this First
Amendment, when executed and delivered, assuming due authorization, execution
and delivery of this First Amendment by the Investors, constitutes and will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms, subject to the Enforceability
Exceptions.

(b) On or prior to the date hereof, the Board has duly adopted resolutions
(i) evidencing its determination that as of the date hereof this First Amendment
and the transactions contemplated hereby are fair to and in the best interests
of the Company and its shareholders, (ii) approving this First Amendment and the
transactions contemplated hereby, (iii) declaring this First Amendment advisable
and (iv) adopting the Amended Designations and directing that the Amended
Designations be submitted to the holders of Series A Preferred Stock for
approval, and, as of the date hereof, such resolutions have not been rescinded,
modified or withdrawn in any way. The Company has taken all actions necessary or
appropriate to ensure that the restrictions on business combinations contained
in Article 13.03.A of the Texas Business Corporation Act and Section 21.606 of
the Texas Business Organizations Code will not apply with respect to or as a
result of this First Amendment, the Amended Designations and the transactions
contemplated hereby and thereby, including the issuance of Common Stock upon
conversion of the Shares, without any further action on the part of the
shareholders or the Board. True and complete copies of all resolutions of the
Board reflecting such actions have been previously provided to the Investors. No
provision of the Restated Articles of Incorporation or the Bylaws of the Company
would, directly or

 

5



--------------------------------------------------------------------------------

indirectly, restrict or impair the ability of the Investors to vote, or
otherwise to exercise the rights of a shareholder with respect to, the Shares
(or any shares of Common Stock issuable upon conversion of the Shares) or any
other shares of the Company that may be acquired or controlled by the Investors.

4.4 Compliance with Other Instruments. The Company is not in violation or
default of any provision of its Restated Articles of Incorporation or Bylaws,
each as amended and in effect as of the First Amendment Effective Date. The
execution and delivery of this First Amendment, and performance of and
compliance with this First Amendment and the Securities Purchase Agreement as
amended hereby will not (x) result in any default or violation of the Company’s
Restated Articles of Incorporation (including the Amended Designations) or
Bylaws, (y) result in any default or violation of any agreement relating to its
material Indebtedness or under any mortgage, deed of trust, security agreement
or lease to which it is a party or in any default or violation of any material
judgment, order or decree of any Governmental Authority, or (z) be in conflict
with or constitute, with or without the passage of time or giving of notice, a
default under any such provision, require any consent or waiver under any such
provision, or result in the creation of any mortgage, pledge, lien, encumbrance,
or charge upon any of the properties or assets of the Company pursuant to any
such provision, or the suspension, revocation, impairment or forfeiture of any
material permit, license, authorization, or approval applicable to the Company,
its business or operations, or any of its assets or properties pursuant to any
such provision.

5. Consent to First Amendment. Upon the satisfaction of the conditions to the
“First Amendment Effective Date” set forth in Section 6 of this First Amendment,
each of the Company and the Investors party hereto hereby consents to the
amendment of the Securities Purchase Agreement pursuant to and in accordance
with this First Amendment. The Company acknowledges and agrees that it has
verified in accordance with the Company’s register of capital stock that (1) as
of the date hereof, each of the Investors identified on the signature page(s) to
this First Amendment is the registered holder of Series A Preferred Stock and
that, collectively, the Investors party hereto represent a majority of the
shares of the Common Stock issuable or issued upon conversion of the Shares.
Each Investor party hereto represents and warrants that it has not transferred
any Shares registered in its name since the Closing.

6. Conditions to Effectiveness; Additional Covenants; Nullification.

6.1 Conditions to First Amendment Effective Date. The effectiveness of this
First Amendment is subject to the satisfaction of each of the following
conditions on the date hereof (such date, following the satisfaction of such
conditions, is referred to herein as the “First Amendment Effective Date”):

(a) the receipt by the Company and the Investors of counterparts of this First
Amendment which, when taken together, bear the signatures of the Company and
each Investor;

(b) the receipt by the Company of Consents from Investors representing a
majority of the Shares then outstanding and entitled to vote in favor of the
adoption of the Amended Designations in accordance with Section 10(c)(ii) of the
Statement of Designations and Article 4.03.C. of the TBCA;

 

6



--------------------------------------------------------------------------------

(c) the Investors shall have received from (i) Baker Botts L.L.P., special Texas
counsel to the Company, an opinion in the form attached hereto as Exhibit C-1;
(ii) Dechert LLP, special counsel to the Company, an opinion in the form
attached hereto as Exhibit D, and (iii) Hallett & Perrin, P.C., special Texas
counsel to the Company, an opinion in the form attached hereto as Exhibit E, in
each case dated as of the First Amendment Effective Date;

(d) the Company shall have entered into a director indemnification agreement, in
the form set forth as Exhibit F hereto, with each of the New Directors;

(e) before and after giving effect to this First Amendment, the Company shall
not be in breach of any of its covenants set forth in the Securities Purchase
Agreement; and

(f) the representations and warranties contained in Section 4 of this First
Amendment being true and correct.

6.2 Additional Covenants.

(a) The Company shall comply with the provisions of Section 2.2 hereof and, as
soon as practicable thereafter, confirm that the Secretary of State of the State
of Texas has endorsed as “Filed” the Amended Designations.

(b) Promptly following the issuance by the Secretary of State of the State of
Texas of a certificate of amendment affixed to a copy of the Amended
Designations, the Company shall cause Baker Botts L.L.P., special Texas counsel
to the Company, to deliver to the Investors an opinion in the form attached
hereto as Exhibit C-2.

(c) The Company shall, promptly after the First Amendment Effective Date, pay
all reasonable fees and expenses of the Investors, including without limitation
the fees and disbursements of New York, Texas and fund counsel to the Investors
and of accounting advisors to the Investors, incurred in connection with this
First Amendment and the transactions contemplated hereby.

(d) For as long as any Shares remain outstanding, the Company shall from time to
time provide written notice to the Investors of each Arrangement identified by
management of the Company that falls within the scope of clause (y) of
Section 2.21 of the Securities Purchase Agreement as amended by this First
Amendment, promptly following the identification of such Arrangement.

(e) The parties agree to treat (i) the terms of this First Amendment as
constituting an exchange of preferred stock for new preferred stock in a
“reorganization” as defined in Section 368 of the Code, (ii) the “new” preferred
stock as

 

7



--------------------------------------------------------------------------------

being stock other than “nonqualified preferred stock” as defined in Section 351
of the Code and (iii) this First Amendment as constituting a “plan of
reorganization” within the meaning of Treasury Regulation Section 1.368-3.

6.3 Nullification or Frustration of First Amendment.

(a) Notwithstanding any other provision hereof or the occurrence of the First
Amendment Effective Date, if the Amended Designations is not delivered to the
Secretary of State of the State of Texas for filing in accordance with
Section 2.2 hereof and endorsed as “Filed” by the Secretary of State of the
State of Texas on April 13, 2009, then this First Amendment shall be null and
void and have no further effect, and the Securities Purchase Agreement shall
continue in full force and effect without giving effect to the provisions of
this First Amendment.

(b) If, after the First Amendment Effectiveness Date and the delivery of the
Amended Designations to the Secretary of State of the State of Texas, the
Secretary of State of the State of Texas does not accept or endorse as “Filed”,
fails to issue a certificate of amendment affixed to a copy of, or otherwise
rejects, the Amended Designations for any reason, then the parties hereto agree,
as promptly and expeditiously as practicable, to negotiate in good faith over
any modifications to the Amended Designations reasonably necessary in order to
give effect to the intent of the parties hereto and successfully deliver a
revised Amended Designations to the Secretary of State of the State of Texas for
filing and, upon approval by each party hereto, to deliver such revised Amended
Designations to the Secretary of State of the State of Texas for filing at a
time to be mutually agreed.

7. Further Assurances. At any time and from time to time, upon any Investor’s
request and at the sole expense of the Company, the Company will promptly and
duly execute and deliver any and all further instruments and documents and take
such further action as such Investor reasonably deems necessary to effect the
purposes of this First Amendment.

8. Full Force and Effect. This First Amendment and the Amended Designations
shall be limited precisely as written and, except as expressly set forth herein
and in the Amended Designations, this First Amendment and the Amended
Designations shall not be deemed (a) to be a consent granted pursuant to, or a
waiver or modification of, any other term or condition of the Securities
Purchase Agreement, the Statement of Designations or any of the instruments or
agreements referred to therein or (b) to prejudice any right or rights which the
Investors may now have or have in the future under or in connection with the
Securities Purchase Agreement, the Statement of Designations or any of the
instruments or agreements referred to therein. The Securities Purchase Agreement
and the Registration Rights Agreement shall continue in full force and effect in
accordance with the provisions thereof on the date hereof and are hereby
ratified and affirmed.

9. References. As used in the Securities Purchase Agreement, (x) the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, mean the
Securities Purchase Agreement as amended by this First Amendment, and (y) the
term “Statement of Designations” shall, unless the context otherwise requires,
mean the Amended Designations.

 

8



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Governing Law. This First Amendment shall be governed in all respects by
the laws of the State of New York without regard to choice of laws or conflict
of laws provisions thereof that would require the application of the laws of any
other jurisdiction.

10.2 Time is of the Essence. The parties acknowledge and agree that time is of
the essence in the performance of the provisions of this First Amendment,
including, without limitation, Sections 2.2, 6.2(a) and 6.3(b) hereof.

10.3 Survival. The representations and warranties in this agreement shall expire
at the First Amendment Effective Date and have no further force and effect.
Notwithstanding the foregoing or any other provision of this First Amendment,
survival of the representations and warranties set forth in the Securities
Purchase Agreement, after giving effect to this First Amendment, shall be
governed by Section 15.3 of the Securities Purchase Agreement, after giving
effect to this First Amendment.

10.4 Counterparts. This First Amendment may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format (i.e., “PDF”), each of which may be executed by less than all parties,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

10.5 Titles and Subtitles. The titles and subtitles used in this First Amendment
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.

 

WHOLE FOODS MARKET, INC. By:  

/s/ Roberta Lang

Name:   Roberta Lang Title:  

Global Vice President of Legal Affairs,

Secretary and General Counsel

SIGNATURE PAGE TO THE WHOLE FOODS MARKET, INC.

AMENDMENT No. 1 to STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

GREEN EQUITY INVESTORS V, L.P. By:   GEI Capital V, LLC, its General Partner By:
 

/s/ Jonathan A. Seiffer

Name:   Jonathan A. Seiffer Title:  

 

GREEN EQUITY INVESTORS SIDE V, L.P. By:   GEI Capital V, LLC, its General
Partner By:  

/s/ Jonathan A. Seiffer

Name:   Jonathan A. Seiffer Title:  

 

THYME COINVEST, LLC By:   GEI Capital V, LLC, its Managing Member By:  

/s/ Jonathan A. Seiffer

Name:   Jonathan A. Seiffer Title:  

SIGNATURE PAGE TO THE WHOLE FOODS MARKET, INC.

AMENDMENT No. 1 to STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONSENT

UNANIMOUS WRITTEN CONSENT

OF THE HOLDERS OF

SERIES A 8.00% REDEEMABLE CONVERTIBLE EXCHANGEABLE

PARTICIPATING PREFERRED STOCK

OF

WHOLE FOODS MARKET, INC.

 

 

Pursuant to Article 9.10.A of the

Texas Business Corporation Act

 

 

The undersigned, constituting all of the holders of the Series A 8.00%
Redeemable Convertible Exchangeable Participating Preferred Stock, par value
$0.01 per share (the “Series A Preferred Stock”), of Whole Foods Market, Inc., a
Texas Corporation (the “Company”), acting pursuant to the authority conferred in
Article 9.10.A of the Texas Business Corporation Act and the Amended and
Restated Articles of Incorporation of the Company, do hereby consent to the
approval and adoption of the following resolutions to the same extent and to
have the same force and effect as if approved and adopted at a meeting at which
holders of all shares of the Company entitled to vote on a proposal to approve
and adopt such resolutions were present and voted:

WHEREAS, the board of directors of the Company has duly adopted resolutions
that, among other things, set forth the terms of a proposed amendment to the
Company’s Restated Articles of Incorporation amending and restating the
designations, preferences and relative rights of the Series A Preferred Stock in
the form attached hereto as Exhibit A (the “Amended Designations”) and directing
that such Amended Designations be submitted to the Company’s shareholders for
approval; and

WHEREAS, pursuant to Section 10(c)(ii) of the Statement of Designations of the
Preferred Stock, as long as any shares of the Series A Preferred Stock are
outstanding, in addition to any other vote or consent of shareholders required
by law or the Company’s



--------------------------------------------------------------------------------

Amended and Restated Articles of Incorporation, the vote or consent of the
holders of at least a majority of the shares of Series A Preferred Stock then
outstanding and entitled to vote thereon, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose,
shall be necessary for effecting or validating any amendment, alteration or
repeal of any provisions of the Amended and Restated Articles or Bylaws of the
Company so as to adversely affect the relative rights, preferences, privileges
or voting powers of the Series A Preferred Stock.

NOW, THEREFORE, BE IT RESOLVED, each of the undersigned hereby votes all of the
shares of Series A Preferred Stock held by such person in favor of, and consents
to, the adoption of the Amended Designations.

IN WITNESS WHEREOF, the undersigned have executed this consent on the dates
written below.

 

GREEN EQUITY INVESTORS V, L.P. By:   GEI Capital V, LLC, its General Partner By:
 

 

Name:   Title:   Shares of Series A Preferred Stock: 324,515 Date:   April     ,
2009  

 

GREEN EQUITY INVESTORS SIDE V, L.P. By:   GEI Capital V, LLC, its General
Partner By:  

 

Name:   Title:   Shares of Series A Preferred Stock: 97,344 Date:   April     ,
2009

 

2



--------------------------------------------------------------------------------

THYME COINVEST, LLC By:   GEI Capital V, LLC, its Managing Member By:  

 

Name:   Title:   Shares of Series A Preferred Stock: 3,141 Date:   April     ,
2009

 

3



--------------------------------------------------------------------------------

Exhibit A

to Unanimous Written Consent

Form of Amended Designations

Filed as Exhibit 3.1 to the Current Report on Form 8-K filed with the Securities
and Exchange Commission on April 16, 2009.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDED DESIGNATIONS

Filed as Exhibit 3.1 to the Current Report on Form 8-K filed with the Securities
and Exchange Commission on April 16, 2009.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF OPINION OF BAKER BOTTS L.L.P.,

SPECIAL TEXAS COUNSEL TO THE COMPANY

1. The Company is a corporation incorporated under the Texas Business
Corporation Act (the “TBCA”) and is validly existing and in good standing under
the laws of the State of Texas.

2. The Company has the requisite corporate power and authority to execute,
deliver and perform all of its obligations under the First Amendment and the
Amended Designations.

3. The filing of the Amended Designations with the Secretary of State of the
State of Texas has been duly authorized by all necessary corporate action of the
Company and by all necessary action of the Company’s shareholders. Without
limiting the foregoing, pursuant to Article 4.03.C of the TBCA, no action by the
holders of any outstanding shares of any class or series of the Company’s
capital stock (other than the holders of the Series A Preferred Stock) is
required in connection with the filing of the Amended Designations with the
Secretary of State of the State of Texas. The Amended Designations, when a
certificate of amendment affixed to a copy thereof is issued by the Secretary of
State of the State of Texas, will be effective as an amendment to the Company’s
Articles of Incorporation in accordance with the TBCA.

4. The First Amendment has been duly authorized by all necessary corporate
action of the Company, and has been duly executed and delivered by the Company.

5. The execution and delivery of the First Amendment and the consummation by the
Company of the transactions contemplated by the First Amendment that are
scheduled to occur on the First Amendment Effectiveness Date do not on the date
hereof:

(i) violate the Company’s Articles of Incorporation or By-Laws as in effect
immediately before the First Amendment Effectiveness Date (taken together, the
“Governing Documents”);

(ii) violate any Texas statute, Texas rule or Texas regulation applicable to the
Company; or

(iii) require any consents, approvals, or authorizations to be obtained by the
Company from, or any registrations, declarations or filings (other than the
filing of the Amended Designations with the Secretary of State of the State of
Texas) to be made by the Company with, any governmental authority under any
Texas statute, Texas rule or Texas regulation applicable to the Company on or
prior to the date hereof that have not been obtained or made, except as may be
required under state securities laws.

6. The restrictions on business combinations contained in Article 13.03.A of the
TBCA and Section 21.606 of the Texas Business Organizations Code do not apply
with



--------------------------------------------------------------------------------

respect to or as a result of this First Amendment, the Amended Designations and
the transactions contemplated hereby and thereby, including the issuance of
Common Stock upon conversion of the Shares.

7. The authorized capital stock of the Company consists of 300,000,000 shares of
Common Stock, with no par value (“Common Stock”), and 5,000,000 shares of
Preferred Stock (“Preferred Stock”), par value $0.01.

 

2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF OPINION OF BAKER BOTTS L.L.P.,

SPECIAL TEXAS COUNSEL TO THE COMPANY

1. The Company has the requisite corporate power and authority to perform all of
its obligations under the Restated Articles.

2. The Amended Designations has been filed with, and accepted by, the Secretary
of State of the State of Texas and has become effective as an amendment to the
Company’s Articles of Incorporation in accordance with the Texas Business
Corporation Act.

3. The consummation by the Company of the transactions contemplated by the First
Amendment that were scheduled to occur commencing on the first business day
after the First Amendment Effective Date and prior to or on the date hereof do
not on the date hereof:

(i) violate the Company’s Articles of Incorporation or By-Laws as in effect
immediately before the First Amendment Effectiveness Date (taken together, the
“Governing Documents”);

(ii) violate any Texas statute, Texas rule or Texas regulation applicable to the
Company; or

(iii) require any consents, approvals, or authorizations to be obtained by the
Company from, or any registrations, declarations or filings to be made by the
Company with, any governmental authority under any Texas statute, Texas rule or
Texas regulation applicable to the Company on or prior to the date hereof that
have not been obtained or made, except as may be required under state securities
laws.

4. The shares of Common Stock issuable upon conversion of the Shares have been
duly and validly reserved for issuance, and assuming that they were issued and
delivered upon conversion of the Shares on the date hereof in accordance with
the terms of the Restated Articles, would be validly issued, fully paid and
nonassessable and free of preemptive rights arising from the Governing
Documents. The rights, preferences and privileges of the Shares included in the
Restated Articles are permitted by the TBCA.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF DECHERT LLP,

SPECIAL COUNSEL TO THE COMPANY

1. Assuming the due authorization, execution and delivery of each of the
Transaction Documents under the laws of the State of Texas, each of the First
Amendment and the Purchase Agreement as amended by the First Amendment
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exception.

2. The execution and delivery by the Company of each of the Transaction
Documents and the performance by the Company of its obligations under the First
Amendment and the Purchase Agreement as amended by the First Amendment will not
result in:

(i) a violation or breach of or constitute a default under the Material
Agreements listed on Annex I hereto, except that the opinion expressed in this
paragraph solely with respect to the third and fourth Material Agreements set
forth on Annex I hereto is qualified as to our knowledge; or

(ii) a violation or breach of any statute, rule, regulation or order known to us
to be applicable to the Company of a U.S. federal or New York governmental
agency or body or any U.S. federal or New York court having jurisdiction over
the Company.

3. No consent, approval, authorization or order of, or filing with any U.S.
federal governmental agency or body or any U.S. federal court is required to be
obtained or made by the Company for the consummation of the transactions
contemplated by the First Amendment or the Purchase Agreement as amended by the
First Amendment, other than (i) such as may be required under state securities
or blue sky laws (as to which we express no opinion) and (ii) such as have been
obtained prior to the date hereof.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF HALLETT & PERRIN, P.C.

SPECIAL TEXAS COUNSEL TO THE COMPANY

The execution and delivery of the First Amendment and the consummation by the
Company of the transactions contemplated by the First Amendment that are
scheduled to occur on the First Amendment Effectiveness Date or the first
business day thereafter do not on the date hereof result in the breach of or a
default under any of the agreements listed on Schedule A hereto.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DIRECTOR INDEMNITY

Filed as Exhibit 10.2 to the Current Report on Form 8-K filed with the
Securities and Exchange Commission on April 16, 2009.

 

ii